       Case 3:20-cv-01035-SI           Document 140                Filed 08/13/20    Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                    POR1LAND Div1SION



INDEX NEWSPAPERS, LLC, eta!.,                                  Case No. 3:20-cv-1035-SI

                Plaintiffs.                                                ·ORDER


        V.

CITY OF POR1LAND, et al.,

                Defendants.



                                              ORDER

        This matter comes before the Court on Federal Defendants' Unopposed Motion to File

Under Seal Documents Supplementing Federal Defendants Opposition to a Pre!iminary1
                                                                   1




Injunction (D.ld. No. ). Upon consideration of the Federal Defendants' Motion, and the entire

record of this case, it is hereby

        ORDERED that the Motion is GRANTED.

        Other than the parties and counsel for the parties, only this Court and its staff may

review, copy, photograph, and/or inspect the materials.

SO ORDERED.

                                      Hon. ·chael H. Simon
                                      UNITED STATES DISTRICT JUDGE
                                      United States District Cotut for the District of Oregon
                                                      ,1
                                          Dated: Jf-·t,1'?-'
                                                           I




                                                  1
